Citation Nr: 0313123	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  99-24 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound to the right forearm, Muscle Group VII, 
currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from March 1944 to April 
1946.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied an evaluation in excess of 30 percent 
for his service-connected gunshot wound to the right forearm, 
Muscle Group VII.  

In a VA Form 646, dated October 2000, the veteran appears to 
have raised the issue of entitlement to service connection 
for carpal tunnel syndrome, as well as the issue of 
entitlement to an increased evaluation for residuals of 
gunshot wound to the chest, involving Muscle Group XXI.  As 
these matters have not been procedurally developed for 
appellate review, the Board refers them back to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  In May 1945, the veteran sustained a through-and-though 
gunshot wound to his right forearm, Muscle Group VII, with no 
significant finding reported other than numbness of the 
fingers.

3.  Residuals from this injury show no muscle atrophy and 
well-healed, nontender scars without adhesions. 

4.  Medical professionals have attributed the veteran's 
neurological impairment involving the right wrist and hand to 
his nonservice-connected carpal tunnel syndrome. 

CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of a gunshot wound to the right forearm, Muscle 
Group VII, have not been met.  38 U.S.C.A.   §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40-
4.46, 4.73, Diagnostic Code 5307 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an evaluation in excess of 30 percent 
for his service-connected gunshot wound injury of the right 
forearm.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant factual background, and an analysis 
of the issue on appeal.  

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 C.F.R.      § 3.159 (2002). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

In this case, the Board finds that VA has complied with the 
duty-to-assist requirement of the VCAA.  There does not 
appear to be any outstanding medical records that are 
relevant to this appeal.  The RO has secured all of the 
veteran's service medical records as well post-service 
medical records identified by the veteran at a hearing held 
in April 2000.  The veteran was afforded three recent VA 
examinations to determine the nature and severity of his 
gunshot wound of the right forearm.  The Board then undertook 
additional development in August 2002 by affording the 
veteran orthopedic and neurological examinations.  Those 
examinations were performed in November 2002.  Under these 
circumstances, the Board finds that all reasonable efforts to 
secure and develop the evidence that is necessary for an 
equitable disposition of the issue on appeal has been made by 
the agency of original jurisdiction.

The Board further observes that the discussions in the rating 
decision of March 1999; the statement of the case issued in 
June 1999; the supplemental statements of the case issued in 
December 1999, May 2000, and December 2000; and various 
letters by the RO and the Board have informed the veteran of 
the information and evidence necessary to substantiate his 
claim.  In a January 2003 letter, the Board notified the 
veteran of the additional evidence it had requested and 
enclosed a copy of the examination reports for his review.  
The veteran was told he could either submit additional 
information in response to the new evidence within 60 days, 
or he could notify the Board to go ahead with his appeal.  In 
an April 2003 letter, the veteran's representative indicated 
that he had no additional evidence to submit and requested 
that his case be forwarded to the Board for adjudication.  
See VAOPGCPREC 1-2003 (May 21, 2003); 38 U.S.C.A. § 7104(c) 
(West 2002); see also Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003).  It thus appears that the veteran was notified 
of the evidence he was expected to obtain and which evidence 
VA would obtain.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  

The Board therefore concludes that the veteran has been 
notified of the evidence and information necessary to 
substantiate his claim and has been notified of VA's efforts 
to assist him.  See Quartuccio, supra.  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claim.  As such, further development is 
not necessary to meet the requirements of 38 U.S.C.A. §§ 5103 
and 5103A.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  Disposition of the veteran's 
claim at the present time is appropriate.

II.  Discussion

The veteran claims he is entitled to an evaluation in excess 
of 30 percent for his residuals of a gunshot wound to the 
right forearm, Muscle Group VII.  For the reasons set forth 
below, the Board disagrees and finds that the preponderance 
of the evidence is against the veteran's claim. 

A.  Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes, which will be discussed below.  See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  See 38 C.F.R. § 
4.7.  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3.  

The RO evaluated the veteran's right forearm wound under 
Diagnostic Code (DC) 5307 and DC 8616.  Under DC 8616, a 30 
percent evaluation is assigned in cases of moderate 
incomplete paralysis, and a 40 percent evaluation is 
warranted when there is severe incomplete paralysis of the 
ulnar nerve of the major hand.  The term "incomplete 
paralysis," indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration. When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, 
DC 8616.

Complete paralysis of the ulnar nerve is indicated when there 
is "griffin claw" deformity, due to flexor contraction of 
ring and little fingers, atrophy very marked in dorsal 
interspace and thenar and hypothenar eminences; loss of 
extension of right and little fingers cannot spread the 
fingers (or reverse), cannot adduct the thumb; flexion of 
wrist weakened.  Id. 

The factors to be considered in evaluating muscle group 
disabilities arising from residuals of healed wounds are 
found under 38 C.F.R. §§ 4.55 and 4.56.  A muscle injury 
rating will not be combined with a peripheral nerve paralysis 
rating of the same body part, unless the injuries affect 
entirely different functions.  38 C.F.R.      § 4.55(a).  For 
VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c) (2001).  
Disabilities arising from muscle injuries are classified as 
slight, moderate, moderately severe, or severe.  38 C.F.R. § 
4.56(d).

Under DC 5307, a 30 percent evaluation contemplates 
moderately severe muscle injury to Muscle Group VII (flexion 
of wrist and fingers) of the dominant handed.  A 40 percent 
evaluation is warranted for a severe muscle injury to Muscle 
Group VII.  38 C.F.R. § 4.73, DC 5307.  The record shows that 
the veteran is right handed. 

A moderately severe muscle disability is a type of injury 
resulting from a through-and-through or deep penetrating 
wound by small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  38 C.F.R. § 
4.56(d)(3).  History includes service department records or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound and a record of consistent complaints 
of cardinal signs and symptoms of muscle disability; and, if 
present, evidence of inability to keep up with work 
requirements.  Id.  Objective findings include an entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups; indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side; and tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.  Id.

A severe muscle disability is a type of injury caused by a 
through-and-through or deep penetrating wound due to high-
velocity missile, or large or multiple low-velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  38 
C.F.R. § 4.56(d)(4).  History includes service department 
records or other evidence showing hospitalization for a 
prolonged period for treatment of wound, a record of 
consistent complaints of cardinal signs and symptoms of 
muscle disability, as defined by 38 C.F.R.               § 
4.56(c), which are worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Id.  Objective 
findings include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area; and muscles swell and 
harden abnormally in contraction.  Id.  Tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  38 C.F.R. § 4.56.  If present, the 
following are also signs of severe muscle disability: X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; or induration or atrophy of an entire muscle 
following simple piercing by a projectile.  Id.

In addition to these regulations, a 10 percent rating is 
assigned for a superficial scar which is tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, DC 7804.  
Scars can also be rated on limitation of function of the 
affected part.  38 C.F.R. § 4.118, DC 7805.  The Board 
acknowledges a regulatory change to 38 C.F.R. § 4.118 for the 
Schedule for Ratings of the skin.  See 67 Fed. Reg. 49,590 
(July 31, 2002).  However, there was no significant change to 
DC 7804, and 10 percent remains the maximum evaluation 
assignable under that provision.  Under the changed 
regulations, DC 7805 still provides for higher evaluations 
based on the limitation of function produced by the scar.  
Further, the evidence of record does not show that the 
veteran has a deep scar associated with the disability at 
issue.

B.  Factual Background

The veteran's service medical records show that in May 1945 
he sustained a through-and-through gunshot wound to the right 
forearm and right chest.  Follow-up treatment five days later 
noted that the wounds were well healed and that the veteran 
reported numbness of the right ring finger and small finger.  
The remainder of the veteran's service medical records make 
no further reference to these injuries.  

At a February 1950 VA examination, the veteran reported 
numbness in his right arm with cold weather.  A clinical 
examination revealed a healed, smooth scar measuring 1/2 
centimeter on the posterior mid right forearm and anterior 
mid right forearm.  No atrophy or sensory changes were shown, 
and the right elbow demonstrated normal motion.  The 
diagnosis was healed gunshot wound of the right forearm.  At 
the time of a December 1983 examination, it was noted that 
nerve conduction velocity testing had revealed good 
continuity in the right forearm and mild entrapment 
neuropathy of both ulnar nerves at the bilateral upper 
extremities.  An EMG was report to be normal.

The veteran was evaluated by M.B., M.D., in March 1996 for 
complaints of pain in his neck and arm.  Dr. M.B. noted that 
the veteran began experiencing pain in his right arm 
following a bullet wound in 1945, but that he developed 
increased pain in his neck and right arm following a truck 
accident in 1985.  The veteran's symptoms included a constant 
dull, aching pain in his neck which radiated into his right 
arm and hand with numbness, tingling and weakness in his 
hand.  A physical examination revealed moderate bilateral 
cervical paraspinal and trapezius splinting, which was more 
prominent on the right.  Neurological findings included 4/5 
strength in the right pronator teres, triceps and biceps, 
with 5/5 strength in the right intrinsics and deltoid.  
Sensory examination revealed decrements to pain and touch 
throughout the entire right arm, hand and fingers.  Deep 
tendon reflexes were absent in the biceps and 
brachioradialis, but were otherwise 1+ throughout the upper 
extremities.  The diagnostic impression included right C6 
radiculopathy and probable right ulnar nerve neuropathy. 

In July 1996, the veteran underwent surgery for right carpel 
tunnel syndrome by R.H., M.D.  A follow-up examination in 
August 1996 noted that the veteran was doing well.  Dr. R.H. 
noted that the veteran continued to experience numbness in 
his fourth and fifth fingers due to the gunshot wound.  The 
veteran's existing conditions were listed as (1) chronic 
neuropathy, right, (2) C6 radiculopathy, right, and (3) 
bilateral carpal tunnel syndrome. 

The veteran was seen by Dr. M.B. in August 1998 for 
complaints of pain and stiffness in his neck.  The veteran 
reported that his therapy program had relieved some of his 
neck pain, but that he still experienced  chronic pain in his 
right elbow down to his hand.  Objectively, a positive 
Tinel's sign was present with palpation over the left ulnar 
nerve at the elbow and median nerve at the left wrist.  A 
neurological evaluation revealed normal strength throughout 
the right pronator teres and triceps with 5/5 strength in the 
right intrinsics and thumb abductors.  Sensory examination 
continued to show decrements to pain and touch over the 
entire hand, which was more prominent over the fourth and 
fifth fingers.  Dr. M.B.'s impression included (1) resolving 
right C6 radiculopathy, (2) gradually resolving bilateral 
carpal tunnel syndrome, and (3) exacerbation of right ulnar 
nerve neuropathy at the elbow. 

In a May 1999 letter, Dr. M.B., stated that the veteran had 
use of only 25 percent of his right hand.  Dr. M.B. listed 
the veteran's conditions as (1) continued right C6 
radiculopathy, (2) resolving left L5 and S1 radiculopathy, 
(3) resolving bilateral carpal tunnel syndrome, (4) 
exacerbation of right ulnar nerve neuropathy at the elbow, 
(5) incomplete paralysis of right fingers, and (6) severe 
range of motion limitations in the right wrist and fingers. 

In June 1999, R.H., M.D., performed a neurological evaluation 
of the veteran's right arm and wrist.  Dr. R.H. noted that an 
EMG in January 1998 revealed a positive left S1 nerve root, 
right ulnar neuropathy, and bilateral carpal tunnel syndrome.  
In addition, a cervical EMG in May 1999 revealed no 
denervation but showed positive prolonged bilateral median 
sensory and ulnar sensory latencies with decreased ulnar 
nerve conduction across the forearm and wrist, indicating 
ulnar nerve neuropathy.  An MRI in April 1999 also showed 
degenerative arthritis of the shoulder, as well as bone spurs 
producing an impingement with chronic supraspinatus 
tendonitis and subacromial bursitis.  In an October 2000 
letter, Dr. R.H. stated that the veteran was permanently 
disabled and had reached the maximum medical rehabilitation.

The veteran was examined by VA in October 1999 to determine 
the nature and severity of his gunshot wound injury.  At that 
time, the veteran's complaints involved numbness and 
decreased grip strength in his right hand, as well as pain in 
his neck and upper arm area.  A clinical examination of the 
right forearm revealed normal alignment without any muscle 
atrophy or swelling.  There were four or five scattered small 
depigmented areas on the forearm, each of which measured less 
than 1/4 inch in diameter and was described as nontender.  A 
well-healed surgical scar measuring 11/2 inches was located on 
the inside of the forearm.  The right wrist and elbow 
exhibited full range of motion.  Power and sensation of the 
right arm were somewhat diminished compared to the left.  
Phalen and Tinel tests were negative.  The examiner noted 
that prior EMG and NCV studies revealed moderate right carpel 
tunnel syndrome and mild right ulnar entrapment at the elbow.  
The examiner then concluded with diagnoses of (1) history of 
shrapnel injury of the right forearm, (2) ulnar nerve 
entrapment at the right elbow as reported by 
electromyography, and (3) cervical spondylosis with weakness 
of the right forearm and hand. 

In a May 2000 addendum report, the same VA examiner reviewed 
the medical records and opined that none of the veteran's 
symptoms were likely related to the forearm wound.  The 
examiner specifically said it was not likely that the 
reported ulnar nerve entrapment was related to the gunshot 
wound.  She also believed it was unlikely that the veteran's 
carpel tunnel syndrome was caused by the forearm wound. 

The veteran was also afforded VA orthopedic and neurological 
examinations in November 2002.  At his orthopedic 
examination, the veteran reported constant pain from his 
right shoulder down his arm to his fingers.  He said this 
condition had been getting worse since 1985.  Upon physical 
examination, the right forearm looked normal.  The examiner 
observed four or five small depigmented areas of the skin in 
the mid forearm, as well as a 1/2-inch scar on the inner side 
of the forearm which was described as only skin deep without 
any tenderness or adhesions.  No evidence of tissue loss was 
present.  A scar on the right wrist was present from carpel 
tunnel surgery.  Grip strength of the right hand was 
moderate.  Active extension and flexion were possible, and 
finger movements were full.  X-rays revealed evidence of 
cervical spondylosis as well as mild arthritis of the right 
shoulder.  The diagnosis was "History of bullet injury as 
well as shrapnel injury to the right forearm and chest 
wall."  The examiner also noted that there was hardly any 
scar from the shrapnel injury to the forearm.   

At his neurological examination, no measurable atrophy was 
present in the right forearm, hand or hypothenar muscle.  A 
motor system examination revealed functional give-way on 
testing of all muscles in the right forearm.  The examiner 
concluded that there was no clinical evidence to support the 
findings of disease involving the ulnar, median, or radial 
nerves at this point.  The examiner concluded that an EMG was 
required to appropriately evaluate the veteran's disability.  
In a January 2003 addendum report, the examiner noted that an 
EMG of the right upper extremity disclosed no evidence of 
ulnar neuropathy or peripheral neuropathy.  Moderate carpel 
tunnel syndrome was present, which the examiner determined 
was not related to the shrapnel injury. 

C.  Analysis

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent for the veteran's gunshot wound injury 
of the right forearm.  In reaching this decision, the Board 
notes that the veteran's most significant symptoms involve 
neurological impairment of the right arm, wrist and hand.  
However, these symptoms are not related to the service-
connected gunshot wound disability but to nonservice-
connected disorders involving right carpal tunnel syndrome 
and right cervical radiculopathy.  In this regard, an 
orthopedic specialist who examined the veteran in October 
1999 and reviewed the claims file in May 2000 opined that 
none of the veteran's symptoms were likely related to the 
forearm wound.  Moreover, a VA neurologist in November 2002 
stated that there was no objective evidence of any ulnar or 
peripheral neuropathy, and that the veteran's carpel tunnel 
syndrome was not related to his service-connected injury.  In 
light of these opinions, the Board is not required to 
evaluate the veteran's service-connected gunshot wound injury 
under DC 8616 for a higher rating as the medical evidence 
does not show severe incomplete paralysis of the ulnar nerve 
that is related to the service-connected disorder in 
question.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of a diagnostic code should 
be upheld so long as it is supported by explanation and 
evidence).  Hence, the Board will consider DC 5307, which 
pertains to muscle injuries. 

The Board also finds that an evaluation in excess of 30 
percent is not warranted under DC 5307, as there is no 
medical evidence of severe muscle injury involving Muscle 
Group VII.  The injury to the veteran's right forearm 
involved a through-and through wound to the right forearm, 
with no significant findings noted in the service medical 
records.  As outlined above, the veteran's current symptoms 
involving pain and weakness of the right wrist and hand have 
been attributed to other nonservice-connected causes, namely 
carpal tunnel syndrome and cervical radiculopathy.  Residuals 
from the gunshot wound injury, however, appear to be minor.  
For example, a physical examination in October 1999 revealed 
normal alignment of the right forearm without any muscle 
atrophy or swelling.  Testing also revealed full range of 
motion of the right wrist and elbow.  A VA examiner in 
November 2002 also noted that the veteran's right forearm 
looked normal, with no evidence of any tissue loss.  Both VA 
examiners further noted that the veteran's scars from this 
injury were well healed without any tenderness or adhesions.  
Indeed, one examiner stated that there was "hardly any scar 
from the shrapnel injury to the forearm."  Under these 
circumstance, the Board finds that there is simply no 
evidence of severe muscle injury involving Muscle Group VII.

Finally, the Board has considered whether an increased 
evaluation could be afforded the veteran under other 
potentially applicable diagnostic codes.  Limitation of 
motion for the elbow is rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5206, 5207, 5208, 5213 (2002).  However, as 
set forth above, the medical evidence does not show objective 
evidence of limitation of motion of the right forearm and 
elbow or pain and weakness with additional functional loss 
due to the service-connected disability at issue.  See also 
38 C.F.R. §§ 4.40, 4.59 (2002)  

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
the veteran's residuals of a gunshot wound to the right 
forearm, Muscle Group VII.  Accordingly, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000); see also 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (holding 
that the VCAA did not alter the benefit-of-the doubt 
doctrine). 



D.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

In this case, Dr. R.H. stated in his October 2000 letter that 
the veteran was permanently disabled.  However, the evidence 
shows that the majority of the veteran's symptoms involving 
his right hand and wrist are not related to the service-
connected gunshot wound disability at issue but are secondary 
to his nonservice-connected carpal tunnel syndrome and 
cervical radiculopathy.  The medical evidence shows that the 
veteran has virtually no muscle loss and only minor 
superficial scarring from his gunshot wound injury.  In any 
event, any impairment due to the service-connected disability 
is already contemplated by the applicable schedular criteria.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired).  Thus, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



ORDER

An evaluation in excess of 30 percent for residuals of a 
gunshot wound to the right forearm, Muscle Group VII, is 
denied.




	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

